DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 7, the word -- a -- should be inserted before the phrase “drive and sense circuitry”.  In line 10, the phrase “the resonant behavior” should be changed to -- a resonant behavior --.  In line 12, the word -- an -- should be inserted before the phrase “electric circuitry”.
In claim 2, line 4, it appears the phrase “the response” should be changed to – the resonant behavior -- to provide proper antecedent basis and better clarity.
In claim 3, line 2, the phrase “the fundamental resonant frequency” should be changed to -- a fundamental resonant frequency --.  
In claim 6, line 2, the word -- the -- should be inserted before the phrase “additional electrode”.
In claim 9, line 2, the word -- the -- should be inserted before the word “substrate”.  In line 2, the word -- the -- should be inserted before the phrase “resonant element”.
In claim 11, line 5, the word -- a -- should be inserted before the phrase “drive and sense circuitry”.  In line 9, the phrase “the resonant behavior” should be changed to -- a resonant behavior --.  In line 12, the phrase “the response” should be changed to -- a response --.

In claim 15, line 5, the word -- a -- should be inserted before the phrase “drive and sense circuitry”.  In line 8, the phrase “the resonant behavior” should be changed to -- a resonant behavior --.  In line 10, the phrase “the motion” should be changed to -- a motion --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,15-21 of copending U.S. Application No. 16/608,326 (Zou et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in claims 1-2,4-5,10-11,13-17 of the Instant application are claimed in the ‘326 Zou et al. copending application.  Although the claimed features in claims 3,6-9,12,18-20 of the Instant application are not claimed in the ‘326 Zou et al. copending application, these claimed features are disclosed and taught in the ‘326 Zou et al. copending application and to have set such characteristics is considered to have been a matter of choice possibilities would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the ‘326 Zou et al. copending application for the reasons as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,8-9,16-20 of copending U.S. Application No. 16/608,282 (Seshia et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in claims 1-2,4-5,10-11,13-17 of the Instant application are claimed in the ‘282 Seshia et al. copending application.  Although the claimed features in claims 3,6-9,12,18-20 of the Instant application are not claimed in the ‘282 Seshia et al. copending application, these claimed features are disclosed and taught in the ‘282 Seshia et al. copending application and to have set such characteristics is considered to have been a matter of choice possibilities would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  Therefore, the claims in the Instant application are not patentably distinct from the ‘282 Seshia et al. copending application for the reasons as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7-10, 14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0298670 (Tsugai et al.).

With regards to claim 4, Tsugai et al. further discloses the electric circuitry is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0055],[0070], [0076]).
With regards to claim 7, Tsugai et al. further discloses the substrate electrode 50,52 is a comb electrode 46,48.  (See, paragraph [0055]).
With regards to claim 8, Tsugai et al. further discloses a proof mass electrode 14 on the proof mass 44.  (See, paragraph [0041]).
With regards to claim 9, Tsugai et al. further discloses the proof mass, substrate and resonant element are formed from silicon.  (See, paragraphs [0033],[0044],[0045]).
With regards to claim 10, Tsugai et al. further discloses the resonant sensor is a single axis gravity sensor (e.g. acceleration sensor; paragraph [0005]).

With regards to claims 16 and 19-20, the claims are commensurate in scope with claims 4,7-8 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 5-6, 11-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0298670 (Tsugai et al.) in view of U.S. Patent Application 2013/0298675 (Thiruvenkatanathan et al.).
With regards to claim 2, Tsugai et al. does not disclose the electric circuitry is configured to apply an alternating calibration signal to the substrate electrode to drive the proof mass at a calibration frequency such that the drive and sense circuitry is configured to use the response of the resonant element to the calibration signal to calibrate the resonant sensor.
Thiruvenkatanathan et al. discloses a MEMS inertial sensor comprising, as illustrated in Figures 1a-10, a resonant sensor (e.g. system as in Figure 4); a substrate 3 (e.g. frame); one or more proof masses 4 suspended from the substrate to allow for movement of the one or more proof masses along a sensitive axis (e.g. x-axis); a first resonant element 1 having a first end and a second end, the first resonant element extending between the first end and the second end along the sensitive axis; the first end is connected to the one or more proof masses through 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the electric circuitry is configured to apply an alternating calibration signal to the substrate electrode to drive the proof mass at a calibration frequency such that the drive and sense circuitry is configured to use the response of the resonant element to the calibration signal to calibrate the resonant sensor as suggested by Thiruvenkatanathan et al. to the system of Tsugai et al. so that the higher resolution the sensor can be made and to compensate for any mechanical asymmetry.  (See, paragraph [0072] of Thiruvenkatanathan et al.).
With regards to claim 3, Tsugai et al. does not specify such parameter (the calibration frequency is lower than the fundamental resonant frequency of the at least one resonant element) as in the claim.  However, to have set such characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, Thiruvenkatanathan et al. further discloses at least one additional electrode 43,18 on the substrate, adjacent to the proof mass 4 such that the electric 
With regards to claim 6, the references, Tsugai et al. and Thiruvenkatanathan et al., further disclose the substrate electrode and additional electrode are connected through a closed-loop feedback control circuit.  (See, paragraphs [0008],[0011] of Tsugai et al.; claim 14 of Thiruvenkatanathan et al.).
With regards to claim 11, the claim is commensurate in scope with the above claims 1,2 and is rejected for the same reasons as set forth above.
With regards to claim 12, Tsugai et al. does not specify such parameter (recording a maximum frequency shift of a resonant frequency of the resonant element in response to the calibration signal) as in the claim.  However, to have set such characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 13, Tsugai et al. further discloses applying a DC bias voltage to the calibration electrode.  (See, paragraphs [0055],[0070], [0076]).
With regards to claim 15, the claim is commensurate in scope with the above claims 1,5 and is rejected for the same reasons as set forth above
With regards to claims 17 and 18, the claims are commensurate in scope with the above claims 5-6 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Chang, Ward, Seshia et al., are related to inertial



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861